Name: 2010/124/: Council Decision of 25Ã February 2010 relating to the operating rules of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  parliamentary proceedings
 Date Published: 2010-02-27

 27.2.2010 EN Official Journal of the European Union L 50/18 COUNCIL DECISION of 25 February 2010 relating to the operating rules of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union (2010/124/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 255 thereof, Having regard to the initiative by the President of the Court of Justice on 11 January 2010, Whereas: (1) The Judges and Advocates-General of the Court of Justice and the General Court are appointed by common accord of the governments of the Member States, after consultation of a panel set up in order to give an opinion on candidates' suitability to perform the duties of Judge and Advocate-General. The panel comprises seven persons chosen from among former members of the Court of Justice and the General Court, members of national supreme courts and lawyers of recognised competence, one of whom is proposed by the European Parliament. (2) The operating rules of that panel therefore need to be established, HAS ADOPTED THIS DECISION: Article 1 The operating rules of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union are set out in the Annex to this Decision. Article 2 This Decision shall enter into force on 1 March 2010. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Council The President A. PÃ REZ RUBALCABA ANNEX OPERATING RULES OF THE PANEL PROVIDED FOR IN ARTICLE 255 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION 1. Mission The panel shall give an opinion on candidates suitability to perform the duties of Judge and Advocate-General of the Court of Justice and the General Court before the Governments of the Member States make the appointments referred to in Articles 253 and 254 of the Treaty. 2. Composition The panel shall comprise seven persons chosen from among former members of the Court of Justice and the General Court, members of national supreme courts and lawyers of recognised competence, one of whom shall be proposed by the European Parliament. 3. Term of office The members of the panel shall be appointed for a period of four years. A person who is to replace a member before the expiry of that period shall be appointed for the remainder of his predecessor's term. Members of the panel may be reappointed once. 4. Presidency and secretariat The panel shall be presided over by one of its members, appointed for that purpose by the Council. The General Secretariat of the Council shall be responsible for the panel's secretariat. It shall provide the administrative support necessary for the working of the panel, including the translation of documents. 5. Quorum and deliberations Meetings of the panel shall be valid if at least five of its members are present. The deliberations of the panel shall take place in camera. 6. Referral to the panel and request for additional information As soon as the Government of a Member State proposes a candidate, the General Secretariat of the Council shall send that proposal to the President of the panel. The panel may ask the government making the proposal to send additional information or other material which the panel considers necessary for its deliberations. 7. Hearing Except where a proposal relates to the reappointment of a Judge or Advocate-General, the panel shall hear the candidate; the hearing shall take place in private. 8. Statement of reasons for opinion and presentation Reasons for the opinion given by the panel shall be stated. The statement of reasons shall set out the principal grounds on which the panel's opinion is based. The panel's opinion shall be forwarded to the Representatives of the Governments of the Member States. Furthermore, at the request of the Presidency, the President of the panel shall present that opinion to the Representatives of the Governments of the Member States meeting within the Council. 9. Financial provisions Members of the panel required to travel away from their place of residence in order to carry out their duties shall be entitled to reimbursement of their expenses and an allowance on the conditions laid down in Article 6 of Regulation No 422/67/EEC, 5/67/Euratom of the Council of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance and of the President, Members and Registrar of the European Union Civil Service Tribunal (1). The corresponding expenditure shall be borne by the Council. (1) OJ 187, 8.8.1967, p. 1.